              Case 2:15-cv-01927-TSZ Document 100 Filed 07/20/20 Page 1 of 3




 1                                                                   The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
       ATLANTIC SPECIALTY INSURANCE                      NO. 2:15-CV-01927-TSZ
 9     CO.,
                                                         JUDGMENT
10                    Plaintiff,
11
       vs.
12
       PREMERA BLUE CROSS,
13
                      Defendant.
14

15           This matter came before the Court on the parties’ Joint Status Report of July 16, 2020.

16   Having previously entered its decision (Dkt. Nos. 75 and 77) on Plaintiff Atlantic Specialty

17   Insurance Company’s (“ASIC”) motion for summary judgment on the duty to defend Defendant

18   Premera Blue Cross (“Premera”) in connection with the underlying multi-district litigation

19   matter entitled In re: Premera Blue Cross Customer Data Security Breach Litigation, Case

20   No. 3:15-md-2633 (D. Or.) (the “MDL”), and in view of the resolution of the MDL by final

21   settlement and judgment,

22           IT IS HEREBY ORDERED that this action be DISMISSED in its entirety WITH

23   PREJUDICE. A final JUDGMENT of DISMISSAL is hereby entered against Plaintiff and in

24   favor of Defendant.

25
                                                                         Betts
                                                                         Patterson
      JUDGMENT -                                                         Mines
                                                      -1-                One Convention Place
      NO. 2:15-CV-01927-TSZ                                              Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
              Case 2:15-cv-01927-TSZ Document 100 Filed 07/20/20 Page 2 of 3




 1          IT IS FURTHER ORDERED that Plaintiff shall pay to Defendant $226,000.00 for

 2   attorneys’ fees and costs. No other fees or costs shall be recoverable in this action.

 3          IT IS SO ORDERED.

 4          DATED this 17th day of July, 2020.

 5



                                                           A
 6

 7

 8                                                         Thomas S. Zilly
                                                           United States District Judge
 9

10

11   Presented by:

12   BETTS, PATTERSON & MINES, P.S.

13
     By    /s Joseph D. Hampton
14
        Joseph D. H`ampton, WSBA #15297
15   Betts, Patterson & Mines, P.S.
     One Convention Place, Suite 1400
16   701 Pike Street
     Seattle WA 98101-3927
17   Telephone: (206) 292-9988
     E-mail:        jhampton@bpmlaw.com
18

19

20

21

22

23

24

25
                                                                           Betts
                                                                           Patterson
      JUDGMENT -                                                           Mines
                                                       -2-                 One Convention Place
      NO. 2:15-CV-01927-TSZ                                                Suite 1400
                                                                           701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
              Case 2:15-cv-01927-TSZ Document 100 Filed 07/20/20 Page 3 of 3




 1   SHIPMAN & GOODWIN LLP

 2
     By /s James P. Ruggeri (pro hac vice)
 3
     By /s Joshua P. Mayer (pro hac vice)
 4      James P. Ruggeri (pro hac vice)
        Joshua P. Mayer (pro hac vice)
 5   Shipman & Goodwin LLP
     1875 K Street NW, Suite 600
 6   Washington, DC 20006
     Telephone: 202-469-7750
 7
     Email:        jruggeri@goodwin.com
 8   Email:        jmayer@goodwin.com

 9
     Attorneys for Plaintiff Atlantic Specialty Insurance Company
10
            and
11

12   ORRICK, HERRINGTON & SUTCLIFFE LLP

13
     By    /s Darren S. Teshima (pro hac vice)
14      Darren S. Teshima (pro hac vice)
15   Orrick, Herrington & Sutcliffe LLP
     405 Howard Street
16   San Francisco, CA 94105
     Telephone: (415) 773-5700
17   E-mail:       dteshima@orrick.com
18   and
19

20   By    /s Mark S. Parris
        Mark S. Parris, WSBA # 18370
21   Orrick, Herrington & Sutcliffe LLP
     701 Fifth Avenue, Suite 5600
22   Seattle, WA 98104-7097
23   Telephone: (206) 839-4300
     E-mail:       mparris@orrick.com
24
     Attorneys for Defendant Premera Blue Cross
25
                                                                    Betts
                                                                    Patterson
      JUDGMENT -                                                    Mines
                                                    -3-             One Convention Place
      NO. 2:15-CV-01927-TSZ                                         Suite 1400
                                                                    701 Pike Street
                                                                    Seattle, Washington 98101-3927
                                                                    (206) 292-9988
